EXHIBIT 10.1a

 

Farley White Wiggins, LLC

c/o Farley White Interests

155 Federal Street, Suite 1200

Boston, MA 02110

 

February 1, 2007

 

Anika Therapeutics, Inc.

160 New Boston Street

Woburn, MA 01801

Attention: Charles H. Sherwood

 

Re:Lease dated January 3, 2007 between Farley White Wiggins, LLC as Landlord and
Anika Therapeutics, Inc. as Tenant with respect to the building known and
numbered as 32 Wiggins Avenue, Bedford, MA (the “Lease”)

 

Dear Mr. Sherwood:

 

This letter will confirm our understanding and agreement that, in order to
correct a scrivener’s error, the phrase “From the sixth (6th) anniversary” in
the fourth paragraph of the definition of Annual Base Rent in Article 1.1 of the
Lease is deleted and replaced with the phrase “From the fifth (5th)
anniversary”.

 

Please indicate your agreement with the foregoing by signing and returning a
counterpart copy of this letter, which shall constitute an amendment to the
Lease. It is agreed that electronic signatures shall constitute originals for
all purposes.

 

Thank you for your attention to this matter.

 

Sincerely,

 

Farley White Wiggins, LLC

 

 

By:  /s/ Roger W. Altreuter       Roger W. Altreuter       Manager      
Hereunto duly authorized           Agreed to as aforesaid:           Anika
Therapeutics, Inc.                 By:  /s/ Charles H. Sherwood       Charles
Sherwood       CEO       Hereunto duly authorized    











 



 







 



